DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation "”the yeast” in line 2.  Claim 4 depends from claim 1. There is insufficient antecedent basis for this limitation in the claim.
The meaning of the term “outflow temperature” in claim 7 is not clear.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Derdelinckx et al (REFERMENTATION IN BOTTLES AND KEGS: A RIGOROUS APPROACH).
In regard to claim 1, Derdelinckx et al discloses the process for the refermentation of beer in bottles and kegs.

It is further noted that claim 1 is a product-by-process claims. The limitation of “The beer is referemented in a barrel” is directed to the method of the beer production. In any case, Derdelinckx et al discloses the process for the refermentation of beer in kegs (page 157). Hence, Derdelinckx et al teaches that the recited level of carbon dioxide was obtained by the refermentation of beer.
Further in regard to a carbon dioxide content of referemented beer in claims 1 and 2, Derdelinckx et al discloses:
The biggest change is the CO, content which increases commonly from about 1.5 g/L till 7.5 g/L. The CO2 production speed is quite proportional to the quantity of added yeast considering a same yeast quality and a same beer. We have to remember that values as high as 9.0 g/L can be reached but practically the best results are obtained with CO2 concentrations between 7.0 g/L and 7.5 g/L. CO2 production speed depends also on the environmental conditions (alcohol content, colour, temperature) and some inhibitors (Maillard compounds) slow down the CO, production as indicated in Figure 2.

Further in regard to the recitation of refermentation in barrel:
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Further in regard to the carbon dioxide (CO2) concentration recitations, it is noted that: 
Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235(CCPA 1955) (MPEP 2144.05, II A). 

Further, regarding the carbon dioxide (CO2) concentration recitations ranges as examined above, it is noted that in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). Similarly, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985).
In regard to claims 3 and 15, Derdelinckx et al discloses:
in conclusion, a value of 100 000 cells/ml is advisable for beers characterized by a low colour (< 12° EBC) and a normal alcoholic content (5.0% vol) and 500 000 ceils/mi for beers with a dark colour (> 35° EBC), brewed with special (torrefied malt or barley) and with an high alcoholic content (> 7.0% vol) (page 159 Col. 2).
Derdelinckx et al teaches that the quantity of yeast to be introduced into the unsaturated beer is dependent on the beer type and on the wished fermentation velocity (page 159 Col. 2). Derdelinckx et al teaches that the yeast growth is nonexistent if concentrations higher that 1, 500, 000 cells/ml are used (page 160 Col. 3).
In regard to claim 4, Derdelinckx et al discloses Sacharomyces yeast employed in refermentation (page 157 col. 3, page 158 col. 1).
In regard to claim 5, Derdelinckx et al discloses:

The true quantity of sugar to use is calculated by following the empiric formula:
A = 2B - (0.3 C + D)
A: Quantity of fermentable sugar to be added to beer to reach saturation value B;
B: Wished CO2 content of beer:
C: Quantity of fermentable sugars remaining in beer before refermentation (bearing a coefficient 0.3 since this sugar is generally maltotriose which is not easily fermentable by yeast under refermentation conditions);
D: CO2 remaining in beer before bottling (page 157 col. 3).

In regard to claim 6, Derdelinckx et al discloses beer having alcohol content of 8.6% v/v (Fig. 6 on page 162).
In regard to claim 7, Derdelinckx et al is silent as to the “outflow temperature”. One of ordinary skill in the art would have been motivated to employ conventional temperatures for beer handling.
In regard to claim 8, one of ordinary skill in the art would have been motivated to employ container for beer storage that are capable of withstanding pressure
In regard to claim 9, Derdelinckx et al discloses refermenting low color beers having EBC less than 12 (page 159col. 2).
In regard to claim 11, Derdelinckx et al discloses that refermentation is applied to produce well-known species of beer such as Trappists and some abbey’s beers (page 157 col. 1).


Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over Derdelinckx et al (REFERMENTATION IN BOTTLES AND KEGS: A RIGOROUS APPROACH) in view of Dryden (GB 330,327).
In regard to claim 12, Derdelinckx et al discloses production of young beer by first fermentation and then adding sugar and yeast to the fermented wort to initiate refermentation (page 157 col. 2-3).
In regard to the recitation of the refermentation temperature, Derdelinckx et al recommend to perform refermentation at 24°C (page 159 col. 2).
Derdelinckx et al discloses performing refermentation in bottles or kegs. Dryden discloses:
The process relates to secondary fermentation whereby it is possible to use pure pitching yeast (Saccharomyces Cerevisiae) to produce the necessary condition after bottling; or in cask, of ales and stout brewed with top fermentation yeast.
The usual methods of treating ales and stout after the primary fermentation, are frequently accompanied by various irregularities in the product.
The process now to be described deals with improvements by removing the causes of the aforesaid irregularities and then controlling the secondary fermentation either in bottle or casks by using a suitable quantity of brewer's yeast (Saccharomyces Cerevisiae) and sugar (page 2 Col. 1).
Dryden discloses that conventional production of beer includes filtration and dissolving carbon dioxide gas under pressure (page 1 Col. 1).
Dryden further discloses:
The process of treating ale or stout at the end of the usual primary fermentation whereby the primary yeast is removed together with proteins, resins and other complex bodies of poor solubility by means of cooling and filtering, then treating the liquor obtained whereby a secondary fermentation may be produced by addition of pure pitching yeast (saccharomyces cerevisiae) and priming or fermentable sugar solution, in such a manner that at the end of two weeks or thereabouts, sufficient carbon dioxide gas has been generated to produce suitable condition (claim 1).


Both references disclose refermentation of beer intended to produce draft beer having high concentration of carbon dioxide in either in the keg or in a casks (i.e. barrel). One of ordinary skill in the art would have been motivated to modify Derdelinckx et al in view of Dryden and to perform refermentation in a barrel for at least two weeks in order to produce draft beer as suggested by Dryden. One of ordinary skill in the art would have been motivated to employ conventional method steps associated with beer production including filtering and addition of external carbon dioxide as suggested by Dryden.
In regard to claim 13, one of ordinary skill in the art would have been motivated to employ conventional temperatures for beer handling.
In regard to claim 14, Derdelinckx et al recommend to perform refermentation at 24°C (page 159 col. 2).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERA STULII whose telephone number is (571)272-3221.  The examiner can normally be reached on Monday-Friday 5:30AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/VERA STULII/Primary Examiner, Art Unit 1791